Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is a computer program per se.  Computer programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  Thus, the computer program as claimed is not statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobo et al. (Vision and Inertial Sensor Cooperation Using Gravity as a Vertical Reference, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 25, NO. 12 DECEMBER 2003).
Regarding claim 1, Lobo discloses an acquisition unit configured to acquire an image 5captured by an imaging unit (camera in Fig. 1) and a detection result of a gravitational acceleration by a detection unit  (inertial sensor in Fig. 1) supported by the imaging unit, for each of a plurality of viewpoints different from one another (section 4.7); 
an image processing unit (image processing unit in Fig. 1) configured to extract a 10plurality of line segments (note section 4.1 and 6.3) extending in a gravity direction from the image and specify an intersection of straight lines obtained by respectively extending the plurality of line segments on a basis of a subject captured in the image for the each viewpoint (section 4.4); and 
15a calculation unit (dynamic 3D reconstructured world model in Fig. 1 and section 6.4) configured to calculate a relative posture relationship between the imaging unit and the detection unit on a basis of the detection result of the gravitational acceleration (note g(t) in Fig. 1) acquired for each of the plurality of viewpoints and the intersection (note points, optical flow, lines, and features in Fig. 1) 20specified for the each of the plurality of viewpoints.
Regarding claim 2, Lobo discloses the calculation unit makes a first coordinate system associated with the imaging unit (camera frame of reference C in Fig. 5) and a 25second coordinate system associated with the detection unit (IMU frame of reference I 
Regarding claim 3, Lobo discloses the calculation unit calculates a vector in the gravity direction in the first coordinate system at the viewpoint on a basis of 5the specification result of the intersection for the each viewpoint, and makes the first coordinate system and the second coordinate system correspond to each other on a basis of the detection result of the gravitational acceleration 10acquired for each of the plurality of viewpoints and the vector in the gravity direction calculated for the each of the plurality of viewpoints (sections 4.1 and 4.3).
Regarding claim 5, Lobo discloses the image processing unit extracts at least part of the plurality of line segments on a basis of a posture of an object held at the posture according to gravity, the object being captured as the subject in the image for the each viewpoint (section 4.3).
Regarding claim 6, Lobo discloses the image processing unit extracts the line segment on a basis of the posture of the object, for each of a plurality of the objects captured as the subject in the image for the each viewpoint (section 6.3).
Regarding claim 8, Lobo discloses the image processing unit extracts at least part of the plurality of line segments on a basis of an edge extending in the gravity direction of an object captured as the subject in the image for the each 15viewpoint (section 6.3).

Regarding claim 10, Lobo discloses at least two or more viewpoints included in the plurality of viewpoints are set such that 25positions of the intersections in the coordinate system associated with the imaging unit are different from each other, the intersections being specified from the images captured by the imaging unit from the viewpoints (section 4.3).
Regarding claims 12 and 13, see rejections to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo et al.

Regarding claim 7, Lobo does not disclose at least part of the plurality of objects is a thread-like object with a fixed one end.   However, Lobo teaches that the calibration target can be any conventional means.  The examiner takes Official Notice that a thread-like object with a fixed one end is well known in the art.  Thus, it would have .
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422